25 F.3d 1057NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Mary K. HUDSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 93-6401.
United States Court of Appeals, Tenth Circuit.
June 10, 1994.

ORDER AND JUDGMENT1
Before SEYMOUR Chief Judge, McKAY and BALDOCK, Circuit Judges.2


1
Petitioner Mary K. Hudson, proceeding pro se, appeals the district court's dismissal of her third Motion to Vacate, Set Aside, or Correct Sentence, 28 U.S.C. 2255.  The district court dismissed the petition as successive and an abuse of the writ.  We have jurisdiction under 28 U.S.C. 1291, and we affirm.


2
We have read Petitioner's brief and reviewed the record.  We affirm for substantially the same reasons set forth in the district court's order.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470


2
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause therefore is ordered submitted without oral argument